Title: To Thomas Jefferson from Robert Brown, 22 June 1805
From: Brown, Robert
To: Jefferson, Thomas


                  
                     
                        the honarable the presedent 
                     
                     June 22th 1805
                  
                  Sir I met with Mr. Leathrobe he has not Let the Ballence of the work that is to Be Don Beside your house he allso told me if it was your Disine that I should Do the Remande part of the work I hope your honner will Be so good as to ferst menthing it to him there has Been som one or two Ill Disposed pipele has spook to Mr. Leanthall in an difrent maner of Inc, But I hope if I get the werk to give Mr. Lanthall Every Sattsfaction I am Sarery to Be trobling your Honner there is not a daze work scence to Be had in the City and if it was not for a dete I am in I should not incist for it. 
                  I am your mst obt. st.
                  
                     Robt. Brown 
                     
                  
               